Third District Court of Appeal
                               State of Florida

                         Opinion filed December 5, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D17-1753 & 3D17-2505
                         Lower Tribunal No. 16-12755
                              ________________

               Thomas E. Graham, Jr., Stanley G. Tate
                   and Anamarie Kelly Stoppa,
                                   Appellants,

                                        vs.

                Flamingo Way Enterprises, LLC, et al.,
                                    Appellees.

      Appeals from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     ADR Miami, LLC, and Juan Ramirez, Jr., for appellants.

     Bercow Radell Fernandez & Larkin, PLLC, and Thomas H. Robertson;
Gunster, and Angel A. Cortiñas and Jonathan H. Kaskel, for appellees.


Before LAGOA, SCALES and LINDSEY, JJ.

     PER CURIAM.

     In these consolidated appeals, appellants Stanley G. Tate and Anamarie

Kelly Stoppa (case number 3D17-1753) and appellant Thomas Graham (case
number 3D17-2505) each appeal separate orders of the trial court denying their

respective motions seeking to vacate a September 15, 2016 final judgment entered

by the trial court. This final judgment authorized a statutory trustee of a dissolved

corporation to execute documents associated with the transfer of property from the

dissolved corporation to appellee Flamingo Way Enterprises, LLC.

      We affirm the order in case number 3D17-1753 because the trial court

correctly concluded that appellants Tate and Stoppa lacked standing to challenge

the final judgment. We reverse the order as to appellant Graham, however, and

remand to the trial court to conduct an evidentiary hearing on Graham’s September

14, 2017 rule 1.540(b)(3) motion and appellee’s response in opposition to same.

Rusniaczek v. Tableau Fine Art Grp., Inc., 139 So. 3d 355, 337 (Fla. 3d DCA

2014).1

      Affirmed in part; reversed in part and remanded.




1 We express no opinion as to the merits of Graham’s claim that the September 15,
2016 final judgment was the result of fraud, nor do we express an opinion
regarding any of appellee’s defenses asserted to Graham’s claim.

                                         2